NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE AGUILAR-CORTES,                            No.    16-70024

                Petitioner,                     Agency No. A073-940-045

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**


Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Jose Aguilar-Cortes, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying adjustment of status. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determinations regarding inadmissibility. Abufayad v. Holder, 632 F.3d 623, 631

(9th Cir. 2011). We deny the petition for review.

      Aguilar-Cortes raises no contentions regarding the agency’s determination

that the admissions and concessions in his written pleadings make him

inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(II) and therefore ineligible for

adjustment of status, and thus he waives challenge to this dispositive

determination. See 8 U.S.C. § 1255(i)(2) (to be eligible for adjustment of status, an

alien must be admissible); 8 U.S.C. § 1182(a)(9)(C)(i)(II) (any alien who has been

ordered removed under 8 U.S.C. § 1225(b)(1) and reenters the United States

without being admitted is inadmissible); Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an opening

brief are waived).

      In light of this disposition, we need not address Aguilar-Cortes’ remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the

court is not required to make findings on issues unnecessary to the result reached).

      PETITION FOR REVIEW DENIED.




                                         2                                    16-70024